COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Haley and Senior Judge Bumgardner
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA AND
 COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF TRANSPORTATION

v.     Record No. 2061-08-2
                                                                    OPINION BY
AMEC CIVIL, LLC                                               JUDGE D. ARTHUR KELSEY
                                                                  JUNE 16, 2009
AMEC CIVIL, LLC

v.     Record No. 1961-08-2

COMMONWEALTH OF VIRGINIA AND
 COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF TRANSPORTATION


                 FROM THE CIRCUIT COURT OF MECKLENBURG COUNTY
                            Charles E. Poston, Judge Designate

                Richard Tyler McGrath, Senior Assistant Attorney General
                (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                Deputy Attorney General; Randall H. Wintory, Assistant Attorney
                General; William R. Mauck, Jr.; Stephen G. Test; Matthew S.
                Sheldon; Williams Mullen, on briefs), for the Commonwealth of
                Virginia and the Commonwealth of Virginia, Department of
                Transportation.

                Gregory S. Martin (Brian P. Heald; Roger C. Brown; J. William
                Watson, Jr.; Moye, O’Brien, O’Rourke, Pickert & Martin, LLP;
                Watson & Morrison, P.C., on briefs), for AMEC Civil, LLC.


       Pursuant to Code § 33.1-387, AMEC Civil, LLC filed suit against the Virginia

Department of Transportation (VDOT) for cost overruns on a government contract. 1 In

response, VDOT argued AMEC failed to provide timely “written notice of its intention to file

       1
           AMEC is the successor-in-interest to Morse Diesel Civil, LLC, the original contractor.
such claim” when the problems arose during the management of the contract — a statutory

requirement under Code § 33.1-386(A). VDOT also challenged several of AMEC’s claims as

unrecoverable under the contract and some aspects of AMEC’s claimed damages as unavailable

as a matter of law.

       The circuit court rejected all of VDOT’s arguments and awarded AMEC a general verdict

of $21,181,941, the entire amount AMEC sought at the time of trial. AMEC requested, but the

court disallowed, an award of prejudgment interest. The parties’ cross-appeals bring each of

these issues to us for review. We reverse in part, affirm in part, and remand for further

proceedings consistent with this opinion.

                                                   I.

       In 2000, VDOT awarded AMEC a contract for the construction of the Route 58

Clarksville Bypass in Mecklenburg County. The contract price, approximately $72.5 million,

included widening four miles of roadway, constructing interchanges and overpasses, and

building four new bridges, the largest spanning the John H. Kerr Reservoir. The contract called

for completion of the project in November 2003. The contract’s actual completion occurred in

2005. During the five-year project, AMEC encountered difficulties meeting deadlines and

completing tasks within its original cost estimates.

       After the completion of the project, AMEC requested an additional $24 million in cost

overruns. Though bundled as a single administrative claim, AMEC’s request for damages

included over a dozen specific allegations arising out of various aspects of the five-year project.

When VDOT rejected AMEC’s administrative claim, AMEC filed suit in the circuit court. In its

amended complaint, AMEC alleged damages caused by:

                      “differing site conditions” involving the drilled shaft work on
                      the Kerr Reservoir bridge, Amended Complaint ¶¶ 36-63,



                                                  -2-
                  high lake water levels in the Kerr Reservoir, id. ¶¶ 64-71,

                  Work Orders 4, 6, 7, 12, and 16 authorizing deadline
                  extensions, id. ¶¶ 72-80, 2

                  work performed during two “winter periods,” id. ¶¶ 81-89,

                  “differing site conditions” involving “boulders at the B640
                  bridge,” id. ¶¶ 90-95,

                  work site interference from “overhead power lines” at
                  bridge B641, id. ¶¶ 96-104,

                  problems with the “drilled shaft concrete mix design,” id.
                  ¶¶ 105-16,

                  replacing the pier 17 foundation cap on the Kerr Reservoir
                  bridge, id. ¶¶ 117-22,

                  a pier cap plan error involving pier 23 on the Kerr
                  Reservoir bridge, id. ¶¶ 123-27,

                  shaft layout problems with pier 18 on the Kerr Reservoir
                  bridge, id. ¶¶ 128-33,

                  repair to a pier 2 column on bridge B643, id. ¶¶ 134-36,
                  and

                  acceleration efforts, id. ¶¶ 144-50.

       Seeking damages for each of these claims, AMEC relied on Code § 33.1-387. Under the

statute, a government contractor may institute a “civil action” claiming damages “under the

contract” so long as (i) the civil action seeks only “costs and expenses” caused by VDOT, and

(ii) the contractor submits its claim to VDOT “within the time and as set out” in Code

§ 33.1-386, which “shall be a condition precedent” to filing suit. Only administrative claims

submitted to VDOT, and denied by it, can be asserted in the civil action. See Commonwealth v.




       2
      Prior to trial, the circuit court dismissed AMEC’s claim relating to Work Order 12.
AMEC has not appealed this ruling.


                                               -3-
Yeatts, Inc., 233 Va. 17, 20, 353 S.E.2d 717, 719 (1987) (noting the statute authorizes a civil

action “for any portion of the claim” denied by VDOT). 3

        In its responsive pleadings, VDOT asserted that AMEC failed “to satisfy legal and

contractual conditions precedent to the initiation of legal action” and failed to “exhaust

administrative remedies.” Prior to trial, VDOT filed a “Motion for Leave to File Pleas in Bar.”

The pleas in bar contended that many of AMEC’s claims violated Code § 33.1-386(A), which

authorizes the assertion of an administrative claim “provided that written notice of the

contractor’s intention to file such claim shall have been given to the Department at the time of

the occurrence or beginning of the work upon which the claim and subsequent action is based.”

VDOT proffered that AMEC never provided timely, written notice of its intention to file many of

the claims asserted in the civil action. 4

        AMEC resisted the motion for leave on several grounds, including the assertion that the

pleas in bar would involve a “full blown evidentiary hearing, based on a year’s worth of

voluminous discovery, which will properly occur at trial anyway.” AMEC Brief in Response to

VDOT’s Motion for Leave to File Pleas in Bar at 6. For this reason, AMEC argued, “a full and

fair determination of whether notice was provided is best suited for trial.” Id. at 8.

        On December 13, 2007, the circuit court held a hearing on VDOT’s motion for leave.

Without addressing the merits of the underlying pleas, the court held the motion for “leave to file



        3
         For this reason, we do not address AMEC’s allegation that VDOT breached a “duty of
good faith” by refusing to grant “time extensions,” by “blaming” AMEC for the lack of progress,
by expressing “indifference” to settlement, or by rejecting AMEC’s claim “in bad faith.”
Amended Complaint ¶¶ 137-43. AMEC did not assert a breach of any “duty of good faith” in its
administrative claim.
        4
         VDOT also asserted AMEC similarly violated a provision of the contract which VDOT
interpreted to require a written statement of the “claimed damage” during, but not after, the
period of contract performance. See VDOT Road and Bridge Specification § 105.16.


                                                -4-
pleas in bar will be denied.” On January 23, 2008, the court entered a written order denying

VDOT’s motion for leave to file the pleas in bar. 5 About a month later, the parties received a

letter opinion from the circuit court addressing the merits of the pleas in bar which the court

earlier held could not be filed. The letter began with a reference to “oral argument” on “July 10,

2007” and ended with this conclusion: “Accordingly, the court finds that AMEC’s actual notice

was sufficient enough to satisfy the statutory and written notice provisions a[t] issue.” AMEC

Civil, LLC v. Commonwealth, 74 Va. Cir. 492, 507 (2008).

        With respect to the statutory written notice requirement, the circuit court held that

“AMEC did not provide VDOT with written notice of its claims as required by Va. Code Ann.

§ 33.1-386.” Id. at 500; see also id. at 504 (“although AMEC did not fully comply with the

written notice requirement of Va. Code Ann. § 33.1-386”); id. at 506 (noting “AMEC’s failure to

abide by the statute’s written notice provision”). AMEC’s failure to provide written notice did

not matter, the court reasoned, because VDOT had “actual notice.” Id. at 506. Actual notice,

whether written or not, satisfied the court’s “liberal construction” of the statute. Id. at 499. 6



        5
          The circuit court granted leave to VDOT to file a summary judgment motion asserting
that statutory and contractual written notice requirements mandated the dismissal of various
AMEC claims. At the hearing on January 23, 2008, the court denied the motion without “ruling
on the merits,” deciding instead “to wait until trial” to resolve the contested issues. The court
memorialized that ruling in a written pretrial order entered February 20, 2008.
        6
          The court addressed the analogous contractual written notice requirement, see n.4,
supra, by finding that the “lack of written notice, standing alone, does not contractually preclude
AMEC from properly bringing claims against VDOT.” AMEC, 74 Va. Cir. at 497. In the
alternative, the court sua sponte held VDOT “implicitly waived” the contractual written notice
requirement, id. — a point not raised, briefed, or argued by either party. On appeal, AMEC
concedes “this was not an argument AMEC asserted during motion practice or trial.” AMEC
Appellee Br. at 18 n.9 (No. 2061-08-2). “Nor does AMEC rely upon ‘waiver’ now.” Id.
“AMEC is not asserting that any notice provisions were waived.” Id. at 15 n.7 (emphasis in
original). We accept AMEC’s concession. See Billups v. Carter, 268 Va. 701, 709, 604 S.E.2d
414, 419 (2004) (“We adhere to the rule that the principles of waiver and estoppel do not apply
to the Commonwealth and that when acting in its governmental capacity it cannot be bound by


                                                  -5-
        VDOT filed a motion for reconsideration pointing out that no hearing had been held on

“July 10, 2007” as the court’s letter opinion stated. 7 More important, VDOT argued, the letter

opinion “contained findings of fact and conclusions of law on issues on which no evidence has

been taken” and concluded with a judicial ruling on pleas in bar “which the Court did not allow

VDOT to file.” A few days later, the trial court entered an order denying without comment

VDOT’s motion to reconsider.

        At trial, VDOT repeated its assertion that the lack of written notice barred many of

AMEC’s claims. When VDOT raised the point during its motion to strike, the circuit court held

the issue had already been decided pretrial. “The motion on actual notice as a substitute for

written notice has already been ruled on,” the court continued, “I don’t need to hear another thing

about it.”

        After trial, the court issued a short letter stating it would enter a “general verdict” in favor

of AMEC for $21,181,941, the entire amount of AMEC’s request at trial. See Letter Opinion at

1 (July 1, 2008). The court refused AMEC’s request for prejudgment interest. Reaffirming its

pretrial ruling on VDOT’s unfiled pleas in bar, the court stated that every “factual assumption”

made in its pretrial ruling turned out to be true. Id. at 2. The court did not identify any specific

exhibits or witnesses supporting this conclusion. The court instead referred generally to

“memoranda addressing the issues” and “minutes” of meetings. Id. These unspecified

documents, the court held, provided whatever “written notice” AMEC was required to give

during the period of contract performance. Id.


the unauthorized acts or representations of its employees and agents.”) (citing, among other
cases, Main v. Dep’t of Highways, 206 Va. 143, 150, 142 S.E.2d 524, 529 (1965), which refused
to apply waiver or estoppel to notice provisions of a highway contract).
        7
         The record does not contain any hearing conducted on July 10, 2007. VDOT’s motion
for leave to file pleas in bar was not filed until December 2007.


                                                  -6-
                                                 II.

       The cross-appeals in this case raise an array of issues, with the resolution of some

mooting the need to resolve others. We believe the dispute on appeal can be clustered into four

principal subjects:

              A.        TIMELY, WRITTEN NOTICE OF AMEC’S INTENTION TO FILE
                        CLAIMS PURSUANT TO CODE § 33.1-386(A).

              B.        VDOT’S CONTRACTUAL CHALLENGE TO SEVERAL OF AMEC’S
                        CLAIMS.

              C.        VDOT’S CHALLENGE TO THE TRIAL COURT’S DAMAGE
                        AWARD.

              D.        AMEC’S REQUEST FOR PREJUDGMENT INTEREST.

Our holdings on the issues we address render it unnecessary to offer advisory opinions on the

issues we do not address. “In this case, as in all others, we seek to decide cases ‘on the best and

narrowest ground available’ from the record.” Kirby v. Commonwealth, 50 Va. App. 691, 698

n.2, 653 S.E.2d 600, 603 n.2 (2007) (citations omitted).

                   A.     TIMELY, WRITTEN NOTICE OF AMEC’S INTENTION
                          TO FILE CLAIMS PURSUANT TO CODE § 33.1-386(A)

       Under Code § 33.1-387, a government contractor may file a civil action against the

Commonwealth for any claim “under the contract” that has been submitted to, and denied by,

VDOT. This statute must be “strictly construed” by the courts. XL Specialty Ins. Co. v.

Commonwealth, 269 Va. 362, 371, 611 S.E.2d 356, 361 (2005). This principle of strict

construction follows a long and unbroken tradition in Virginia law. See Sabre Constr. Corp. v.

County of Fairfax, 256 Va. 68, 73, 501 S.E.2d 144, 147 (1998) (“The Public Procurement Act

constitutes a waiver of public bodies’ sovereign immunity, is in derogation of the common law,

and, therefore, must be strictly construed.”); Halberstam v. Commonwealth, 251 Va. 248, 252,




                                                -7-
467 S.E.2d 783, 785 (1996) (holding that the “notice provisions of the Virginia Tort Claims Act”

must be “strictly construed” by the courts). It is thus fair to say, as most commentators do, that

“strict compliance with notice of claim requirements has become the clearly established rule.”

Robert K. Richardson, Notice of Claim Requirements under the Virginia Public Procurement

Act: Owner’s Friend — Contractor’s Nightmare, 48 Va. Lawyer 34, 36 (October 1999); see also

14 Michael A. Branca & Mark R. Berry, Virginia Practice Series: Construction Law § 6:6, at 174

(2008-09) (“Virginia courts have made clear that the notice requirements of the VPPA are

strictly applied, and cannot be relaxed or waived by the public body.”).

       Under Code § 33.1-387, a prior administrative claim “as set out” in § 33.1-386 “shall be a

condition precedent” to the contractor’s right to bring a civil action. When a statute imposes a

“condition precedent” on a suit against the Commonwealth, that limitation “is not merely a

procedural requirement, but a part of the newly created substantive cause of action.” Sabre

Constr., 256 Va. at 72, 501 S.E.2d at 147 (citation omitted); cf. Hallstrom v. Tillamook County,

493 U.S. 20, 31 (1989) (holding the legislature’s “mandatory conditions precedent to

commencing suit” may not be disregarded as mere technical requirements). It is not an

affirmative defense obligating the Commonwealth to disprove the occurrence of the condition

but rather an element of the prima facie case on which the plaintiff has the burden of proof.

       Code § 33.1-386(A) authorizes a contractor to submit an administrative claim to VDOT

seeking damages “under the contract.” The statute, however, includes an important proviso. The

administrative claim must “set forth the facts upon which the claim is based, provided that

written notice of the contractor’s intention to file such claim shall have been given to the

Department at the time of the occurrence or beginning of the work upon which the claim and

subsequent action is based.” Code § 33.1-386(A) (emphasis added).




                                                -8-
        In its pretrial ruling, the circuit court held that “AMEC did not provide VDOT with

written notice of its claims as required by Va. Code Ann. § 33.1-386.” AMEC, 74 Va. Cir. at

500 (emphasis added); see also id. at 504 (acknowledging “AMEC did not fully comply with the

written notice requirement of Va. Code Ann. § 33.1-386”); id. at 506 (noting, but finding

unimportant, “AMEC’s failure to abide by the statute’s written notice provision”). The court

dismissed the statutory default as an inconsequential technicality because VDOT had “actual

notice” of AMEC’s claims. Id. at 503, 506.

        In its post-trial ruling, the court reaffirmed its pretrial ruling that “actual notice was an

acceptable substitute for written notice.” Letter Opinion at 1 (July 1, 2008). The court added,

however, a few sentences offering an alternative holding: From “minutes” of meetings and

“memoranda” exchanged between the parties, VDOT “also had written notice of the plaintiff’s

claims.” Id. at 2 (emphasis added). On several levels, we disagree with both the circuit court’s

pretrial and post-trial rulings.

        To begin with, the circuit court’s pretrial ruling began its statutory analysis under the

heading, “Legal Function Trumps Legal Form,” and ended on a similar note, “legal form must

yield to the interests of legal function.” AMEC, 74 Va. Cir. at 499, 506. Our statutory analysis

begins and ends with a less ambitious premise: “We can only administer the law as it is written.”

Uninsured Employer’s Fund v. Wilson, 46 Va. App. 500, 506, 619 S.E.2d 476, 479 (2005)

(citation omitted). The one canon that precedes all others is “courts must presume that a

legislature says in a statute what it means and means in a statute what it says there.” Arlington

Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006) (citation omitted). “When

the words of a statute are unambiguous, then, this first canon is also the last: ‘judicial inquiry is

complete.’” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 462 (2002) (citation omitted).




                                                  -9-
       Governed by the “well-settled law that courts do not engage in rewriting statutes,”

George v. Commonwealth, 276 Va. 767, 773, 667 S.E.2d 779, 782 (2008), neither we nor the

circuit court have the power to excise the “written notice” requirement out of Code

§ 33.1-386(A) or to discount it as an aberrant formalism ill-suited for the function intended.

“Judicial review does not evaluate the ‘propriety, wisdom, necessity and expediency’ of

legislation.” Laurels of Bon Air, LLC v. Med. Facilities of Am. Living, LP, 51 Va. App. 583,

599, 659 S.E.2d 561, 569 (2008) (citation omitted). When a statutory text speaks clearly on a

subject, “effect must be given to it regardless of what courts think of its wisdom or policy.”

Temple v. City of Petersburg, 182 Va. 418, 423, 29 S.E.2d 357, 358 (1944).

       Code § 33.1-386(A) states the contractor “shall” provide “written notice” of its intention

to later file a claim. The circuit court erred in finding that anything other than written notice

would suffice. See Main v. Dep’t of Highways, 206 Va. 143, 149-50, 142 S.E.2d 524, 529

(1965) (rejecting actual notice argument and enforcing contractual requirement that contractor

“give notice in writing of his intent to claim” damages). Accord Haley v. Haley, 272 Va. 703,

707, 636 S.E.2d 400, 402 (2006) (holding “actual notice” does not satisfy the written notice

requirements for claiming an elective share under Code § 64.1-13); Halberstam, 251 Va. at

251-52, 467 S.E.2d at 785 (holding “actual notice” is insufficient to satisfy the written notice

requirement of the Virginia Tort Claims Act); Town of Crewe v. Marler, 228 Va. 109, 113-14,

319 S.E.2d 748, 750 (1984) (holding Town’s “actual notice” of an accident did not remove the

injured party’s duty to provide written notice under Code § 8.01-222). “To permit ‘actual notice’

to suffice” when the governing statute requires written notice “would create an exception that has

no basis in the text of the statute.” Haley, 272 Va. at 708, 636 S.E.2d at 402 (interpreting written

notice provision of Code § 64.1-13).




                                                 - 10 -
       As to what the written notice must say, Code § 33.1-386(A) requires a particular kind of

notice given at a particular point in time. To comply with Code § 33.1-386(A), the writing must

announce “the contractor’s intention to file such claim” with VDOT “at the time of the

occurrence or beginning of the work upon which the claim and subsequent action is based.”

(Emphasis added.) This unique notice is not a mere heads-up about an ongoing problem with the

contractor’s ability to perform. Nor is it a status report on the myriad difficulties discussed

during the management of the contract. As was true in this case, most complex government

contracts generate an avalanche of such documentation.

       A written notice under Code § 33.1-386(A) differs from the mass of ordinary

documentation by conspicuously declaring that, at least in the contractor’s view, a serious legal

threshold has been crossed. 8 Signaling discontent with the agreed contract pricing, the

contractor declares its intent to assert an administrative claim for damages that, if rejected, could

result in the assertion of a civil action against the contracting agency in the courts. Once hopeful

of an on-time, on-budget, conflict-free contract, the parties find themselves traveling the path

toward litigation. Knowing when a particular dispute has started down that path can be crucial.

A contracting agency may need to make difficult judgments about continued management of the

contract. And, depending on the magnitude of the dispute, the agency may also need to calibrate

the effect a threatened claim might have on its limited procurement budgets.

       That said, Code § 33.1-386(A)’s written notice proviso does not require the sophistication

of a legal pleading. Any document can suffice if it clearly and timely states the contractor’s

       8
         That was certainly true of this contract. During the course of the project, AMEC sent
VDOT over five hundred serialized letters addressing various concerns. Only a handful
announced AMEC’s intention to escalate an ongoing issue into an administrative claim. In one
letter, AMEC stated its intention to file a claim only to later expressly withdraw the notice when
it “decided that the extent of this claim did not escalate and therefore AMEC is withdrawing this
claim.” AMEC Serial Letter No. 161, withdrawing AMEC Serial Letter No. 100.


                                                - 11 -
intention to later file an administrative claim. 9 The leading Virginia case on this subject, Flory

Small Bus. Dev. Ctr. v. Commonwealth, 261 Va. 230, 541 S.E.2d 915 (2001), enforced an

identical written notice requirement of the Public Procurement Act, Code § 2.2-4363, formerly

Code § 11-69(A). 10 In Flory, a dispute arose between a contractor and an agency over whether

the agency should pay for services performed by the contractor prior to signing the contract. Six

months later, after providing services, the contractor sent invoices demanding payment.

       Flory held that the contractor’s invoices, while arguably a written notice of intent to make

a claim, came too late because they had not been issued at the “time of the occurrence or

beginning of the work upon which the claim is based.” Id. at 238-39, 541 S.E.2d at 919-20. And

the dispute over payment six months earlier, while arguably timely, made the agency generally

aware of the contractor’s position but did not specifically “inform” the agency that the contractor

“intended to claim reimbursement” for the disputed services. Id. (emphasis added). It was not

enough that the contracting agency could have intuited the contractor’s intent to file a claim

based upon the nature of the dispute. The intent to file the claim had to be express, timely, and

in writing. Because the statute established “mandatory, procedural requirements which must be

met in order for a court to reach the merits of a case,” id. at 238, 541 S.E.2d at 919, these

omissions defeated the contractor’s civil action as a matter of law. Compare Flory, 261 Va. at

       9
         For purposes of our analysis, we assume arguendo that “minutes of a progress meeting”
can constitute a statutorily compliant “written notice” if the written minutes specifically record
the contractor’s assertion of its intent to file a claim. See Welding, Inc. v. Bland County Serv.
Auth., 261 Va. 218, 227, 541 S.E.2d 909, 914 (2001) (interpreting identical language in the
Public Procurement Act, Code § 2.2-4363 (formerly Code § 11-69(A))).
       10
           The General Assembly copied the requirement of a “written notice” of an “intention to
file such claim” from Code § 33.1-386(A) and incorporated it verbatim into the Public
Procurement Act, Code § 2.2-4363, formerly Code § 11-69(A). See Virginia Procurement Law
Study of Senate Joint Resolution 148, 1979 Session, at 51 (1980) (“The language in subsection
(a) [of former Code § 11-69] is derived from Section 33.1-386.”). We construe these two
synonymous provisions the same way.


                                                - 12 -
239, 541 S.E.2d at 920 (“[W]e hold that the trial court did not err in dismissing the Center’s

motion for judgment with prejudice, and we will affirm the judgment of the trial court.”), with

AMEC, 74 Va. Cir. at 500 (asserting that the “Flory Court . . . held that the plaintiff’s claim

could not be dismissed for failing to comply with the written statutory notice requirement”).

       Under Flory, each written notice of intent must be examined individually. “By

identifying more than one event that triggers the filing of an intent to file a claim, the statute

acknowledges that not all claims will arise under the same circumstances.” Flory, 261 Va. at

238, 541 S.E.2d at 919. It necessarily follows that the “timing and form” of a putative notice of

intent “requires an examination of the circumstances of each case.” Id. Guided by these

principles, we review on appeal each of AMEC’s claims that VDOT contends did not satisfy the

written notice requirement of Code § 33.1-386(A).

           Claim Involving Drilled Shaft Work

       This claim involved difficulties AMEC encountered while performing the drilled shaft

work for the Kerr Reservoir bridge. Various letters and meeting minutes, some as early as 2000,

showed that AMEC and VDOT knew of problems associated with this aspect of the project. In

2001, despite these concerns, AMEC began the drilled shaft work on the Kerr Reservoir bridge.

AMEC waited until 2003 — two years after beginning the drilled shaft work — to provide its

first written notice of an intention to assert a claim. By that time, AMEC had completed about

85% of the drilled shaft work on the bridge.

       As in Flory, the earlier exchange of documents concerning the problems with the drilled

shaft work did not comply with Code § 33.1-386(A)’s requirement that the notice announce the

contractor’s intention to file an administrative claim for damages. AMEC’s 2003 written notice,

while clearly announcing such an intention, was untimely because it came long after “the time of




                                                 - 13 -
the occurrence or beginning of the work upon which the claim and subsequent action is based.”

Code § 33.1-386(A). 11

            Claim for Defects in the Drilled Shaft Concrete Specification

       During the drilled shaft work, AMEC encountered problems with the concrete mix it used

in an effort to comply with the applicable contractual specification. In its administrative claim,

AMEC asserted the specification was defective and VDOT should have known about it. No

evidence at trial, however, showed that AMEC ever provided any written notice during the

performance of the contract of an intention to later file a claim for damages caused by the

allegedly defective concrete specification. 12

            Claim for Concrete Formwork for Foundation Caps, Piers & Columns

       In its administrative claim, AMEC sought damages for work associated with setting and

stripping concrete formwork for foundation caps, piers, and columns. At no point during the

contract performance, however, did VDOT ever receive written notice of AMEC’s intention to

file independent claims for these alleged additional costs. 13


       11
           On appeal, VDOT also contends the circuit court erred by not barring the drilled shaft
claim under accord and satisfaction principles. Our holding makes it unnecessary to address this
issue. We similarly need not pass judgment on AMEC’s assertion, or VDOT’s argument in
rebuttal, that VDOT’s “superior knowledge” of the underlying problem (allegedly obtained from
another project which experienced similar problems) implied a contractual duty on VDOT’s part
to notify AMEC of all foreseeable difficulties associated with this aspect of the project.
       12
          Our holding renders it unnecessary to address VDOT’s alternative argument that, even
if AMEC had complied with Code § 33.1-386(A), no viable claim existed because the concrete
mix requirements constituted a performance, not a design, specification. See, e.g., P.R. Burke
Corp. v. United States, 277 F.3d 1346, 1357 (Fed. Cir. 2002); Conner Bros. Constr. Co. v.
United States, 65 Fed. Cl. 657, 685 (2005). In addition, as was the case with the drilled shaft
claim, we do not examine the merits or demerits of AMEC’s “superior knowledge” assertion.
See n.11, supra.
       13
         VDOT’s opening brief addressed this issue specifically. See VDOT Opening Br. at iii
& 19-20 (No. 2061-08-2). AMEC’s brief in response does not address the issue.


                                                 - 14 -
            Claim for Pier 17 Foundation Cap Repair

       In December 2002, AMEC began constructing a foundation cap for pier 17 at the Kerr

Reservoir bridge. Lake water leaked into the form during the concrete pour. The water

weakened the concrete and rendered the foundation cap defective. AMEC eventually had to

demolish the defective cap and replace it with a new one.

       At trial, an AMEC witness testified that an unidentified AMEC representative, on an

unspecified date, verbally informed VDOT of AMEC’s intention to file a claim for damages

arising out of the extra work associated with the pier 17 foundation cap repair. VDOT denied

any such conversation took place. The record contains no written notice from AMEC to VDOT

that can be reasonably interpreted as stating any intention by AMEC to file a claim based upon

the repair work to pier 17’s foundation cap. 14

            Claim for Work Authorized by Work Orders 4, 6, 7 & 16

       The contract anticipated the need for additional work not specified in the bid or award.

When the need arose, the contract authorized the issuance of a work order after the parties

reached agreement on what was to be done, when it would be done, and at what additional

cost. 15 Over sixty work orders were issued during the project.

       Work Orders 4, 6, 7, and 16 collectively authorized additional work, compensated AMEC

at contractual unit prices, and extended the project completion date. When AMEC and VDOT

agreed to these work orders, AMEC made no written request for any compensation other than the

       14
           VDOT also argues that, as a matter of law, AMEC failed to establish any contractual
basis for this claim even if it had been the subject of a timely, written notice under Code
§ 33.1-386(A). See VDOT Opening Br. at 30-31(No. 2061-08-2). We need not decide this
question given our holding.
       15
          The contract also authorized “force account” work in which VDOT orders the
contractor to perform specific tasks. See Specification § 109.05. Work Orders 4, 6, 7, and 16
were not “force account” orders.


                                                  - 15 -
unit pricing specified in the contract. Nor did AMEC at that time communicate in writing any

intention to later file a claim seeking damages related to these work orders. AMEC claimed it

provided written notice in July 2004, see Trial Ex. D-135, at 7-8, but that notice came after

commencement of the work authorized by Work Orders 4, 6, 7, and 16. 16

            Claim for Acceleration Damages

       On various aspects of the job, AMEC accelerated its efforts to keep on track with

expected timelines. AMEC claimed this accelerated effort began in January 2002.

       In 2003, one of AMEC’s representatives engaged VDOT “in a talking process”

concerning AMEC’s acceleration efforts. The first written notice of any intention to assert an

acceleration claim came in April 2004. This notice announced an intent to file a claim for

damages “incurred to date” for prior acceleration efforts (work commenced before April 2004)

not “correctly and fully addressed by Work Order No. 39.” AMEC’s later administrative claim

sought damages for acceleration efforts commenced before and after the April 2004 notice.

            Claim for Damages During the First Winter Period

       The original contract term of performance contemplated three winter periods from 2000

to 2003. Anticipating the possibility of an extension of the completion date, VDOT Road and

Bridge Specification § 108.09(b) provided that delays caused by “unforeseen causes” pushing

work into later winter seasons could render winter working conditions “unsuitable” for

completing the job. If that occurred, “consideration may be given to granting an extension of




       16
          Work Orders 6 and 7 stated that AMEC agreed to perform “the work described herein
and at the unit prices set forth” and that VDOT agreed to grant the extension and compensate
AMEC on a “unit price” basis. On appeal, VDOT reasserts its accord-and-satisfaction argument
made at trial. See VDOT Opening Br. at 38-40 (No. 2061-08-2). We need not address this issue
given our holding.


                                               - 16 -
time that will encompass a suitable period during which such work can be expeditiously and

acceptably performed.” Id. (emphasis added). 17

       In March 2003, AMEC provided VDOT with written notice of its intent to claim

damages for the winter extension from November 30, 2003, to April 1, 2004 (the “first winter

period”). This first winter period extension was necessary, AMEC stated, given the time

extensions previously granted by VDOT in Work Orders 6, 7, 12, and 16. VDOT acknowledged

receipt of the written notice and directed AMEC to keep daily records of its work and actual

costs during the extension period. 18

                          *       *       *      *       *       *       *

       With respect to this last item, AMEC’s claim for damages during the first winter period,

the circuit court correctly held AMEC’s March 2003 written notice informed VDOT in a timely

manner of AMEC’s intent to claim damages. 19

       As for AMEC’s acceleration claim, it turns on the timing and scope of the April 2004

written notice. This notice was untimely as to acceleration efforts prior to April 2004 but timely

as to acceleration efforts after April 2004 to the extent they were reasonably attributable to

contractually compensable delays not “correctly and fully addressed by Work Order No. 39.”

On remand, the circuit court should determine whether any such post-notice efforts existed

       17
       We cite to VDOT’s Road and Bridge Specifications existing at the time of the contract.
VDOT amended these Specifications in 2007 and began using the amended version in 2008.
       18
          VDOT does not assert on appeal any written-notice challenge to AMEC’s claim for
damages arising out of the “second winter period.” Instead, VDOT challenges the “second
winter period” claim (as well as the first) as unrecoverable under the contract. See Part II(B),
infra at 23-24.
       19
          The same conclusion applies to VDOT’s argument that AMEC failed to provide
written notice under Specification § 105.16, which similarly required written notice “at the time
of the occurrence or beginning of the work upon which the claim and subsequent action are
based.” (Emphasis added.)


                                                - 17 -
consistent with our views of the contractual compensability of AMEC’s claims. See Part II(B),

infra at 18-28.

        With respect to the remaining items contested on appeal (AMEC’s claims for drilled shaft

work; drilled shaft concrete specification; concrete formwork for foundation caps, piers, and

columns; pier 17 foundation cap repair; and Work Orders 4, 6, 7, and 16), 20 we hold the court

erred as a matter of law in concluding AMEC gave timely “written notice” of its “intention to

file” a claim “at the time of the occurrence or beginning of the work upon which the claim and

subsequent action is based.” See Code § 33.1-386(A). The circuit court’s contrary conclusion

first dispensed with the statutory requirement of written notice and then held, in the alternative,

that written notice had been given from “minutes” of meetings and “memoranda” exchanged

between the parties. No legal precedent supports the court’s first ruling, and no evidence

supports its alternative ruling.

                          B. VDOT’S CONTRACTUAL CHALLENGES
                              TO SEVERAL OF AMEC’S CLAIMS

        At trial, VDOT challenged AMEC’s recovery of damages caused by elevated lake water

levels, two winter periods, unanticipated boulders at the B640 bridge, interference from overhead

power lines, and premium costs for a bond. No provisions of the contract, VDOT argued,

provided any remedy for these claims.

             Damages for Elevated Lake Water Levels

        Code § 33.1-387 authorizes a contractor to recover damages “under the contract.”

AMEC sought, and the circuit court awarded, damages caused by elevated lake water levels in


        20
          At trial, VDOT either acknowledged or failed to contest AMEC’s assertions that it
provided timely, statutorily compliant, written notices of an intention to file claims related to
elevated lake levels, the second winter period, boulders at bridge B640, and overhead power
lines. VDOT has not made an issue of these claims on appeal.


                                                - 18 -
the Kerr Reservoir. In support of this claim, AMEC relied on Specification § 104.03, entitled

“Differing Site Conditions.” This provision authorized additional compensation in two

situations: first, when “subsurface or latent physical conditions” encountered during the work

differ materially “from those indicated in the Contract” and, second, when “unknown physical

conditions of an unusual nature” differ materially “from those ordinarily encountered and

generally recognized as inherent in the work . . . .” Specification § 104.03.

       Another provision of the contract, however, directly addressed the issue of fluctuating

lake water levels. Under the heading “Site Information,” the contract stated:

             The Contractor should be aware that due to the method of operating
             the John H. Kerr Reservoir and other factors beyond the control of the
             Department, the power pool elevation in the reservoir routinely
             fluctuates by several feet. These fluctuations can take place within a
             few days. It is the responsibility of the Contractor to avail himself of
             the historical records of the water levels maintained by the U.S. Army
             Corps of Engineers, Wilmington District and determine the impacts
             possible fluctuations may have on planned construction methods and
             operation. Information on past water levels is available through the
             Corp’s website at http://www.saw.usace.army.mil while current and
             predicted water elevations can be obtained by contacting the John H.
             Kerr Powerhouse at (804) 738-6371 . . . .

Contract Order No. F77 at 142. 21 VDOT argued this provision precluded high lake water

fluctuations from being deemed a differing site condition under Specification § 104.03.

       We cannot discern from the record how the circuit court reconciled these two provisions.

AMEC draws our attention to a remark from the bench on the last day of trial in which the court

said the high water was a “major condition,” making it “very difficult to believe that anyone

could reasonably be expected to plan for a period of high water at the level this water was.” The



       21
           Specification § 103.06, entitled “Contract Documents,” provided that the “Contract
shall include the schedule of prices submitted by the bidder, plans, standard drawings, these
specifications, supplemental specifications, special provisions, special provision copied notes,
and the standard form of the Contract, all as furnished by the Department.”


                                                - 19 -
ostensible clarity of that remark, however, is clouded by another statement, only a moment or

two earlier, in which the court acknowledged: “I’m not sure there were differing site conditions

or not.” And both comments were made in a soliloquy which began, “Let me give you a couple

of observations because I’m still not totally pessimistic you can find a way to work this out.”

       However one interprets the court’s remarks, we hold the contract defeats AMEC’s

high-water claim as a matter of law. Specification § 104.03 authorized a recovery of costs

caused (i) by “subsurface or latent physical conditions” encountered during the work which

differ materially “from those indicated in the contract,” or (ii) by “unknown physical conditions

of an unusual nature” which differ materially “from those ordinarily encountered and generally

recognized as inherent in the work . . . .” (Emphasis added.) In the lexicon of government

contract law, the first part of § 104.03 is known as a Type I condition and the second as a Type II

condition. See generally Gerald I. Katz, Virginia General Conditions for Public Projects I-9 to

I-10 (Virginia Law Foundation 1993); John Cibinic, Jr., Ralph C. Nash, Jr. & James F. Nagle,

Administration of Government Contracts 494-514 (4th ed. 2006) (reviewing parallel provision in

federal government contracts).

       Both aspects of Specification § 104.03 must then be placed within the context of the Site

Information provision. This provision unmistakably informed AMEC that “factors beyond the

control” of VDOT caused the lake water level to “routinely” fluctuate “by several feet.” See

Contract Order No. F77 at 142. Inherent in the representation that fluctuations by several feet

were routine was the suggestion that non-routine fluctuations might be even higher. The Site

Information provision warned AMEC to examine the U.S. Army Corps historical records (which

included nearly 50 years of water elevation data) to “determine the impacts possible fluctuations

may have on planned construction methods and operation.” Id. (emphasis added).




                                               - 20 -
       When read alongside the Site Information provision, neither aspect of § 104.03 justifies

the court’s award. No Type I condition existed because the elevated lake water levels did not

differ from any condition “indicated in the contract.” See Specification § 104.03. Only an

incongruence between a contract’s representations and the realities of the worksite triggers a

Type I condition under § 104.03. See, e.g., Asphalt Roads & Materials v. Commonwealth, 257
Va. 452, 454, 512 S.E.2d 804, 805 (1999) (finding Type I condition where “contract drawings”

badly underestimated the specific amount of unusable soil to be removed by the contractor). The

VDOT-AMEC contract established neither a baseline nor even a range of fluctuations. Instead,

the contract advised AMEC that the water level of the lake “routinely fluctuates” by several feet

and directed AMEC to review the historical records to take into account non-routine “possible

fluctuations” of these levels. See Contract Order No. F77 at 142. Because lake water

fluctuations were “beyond the control” of VDOT, id., the contract steered clear of making any

binding representations on the subject.

       No Type II condition existed either. “A Type II differing site condition is more rare than

its Type I counterpart and is much more difficult to prove.” 1 Richard F. Smith, Virginia

Construction Law Deskbook ¶ 11.403, at 296 (2008); see also Cibinic, Nash & Nagel, supra, at

492 (recognizing the “relatively heavy burden of proof” required to prove a Type II condition).

At best, AMEC’s evidence proved only that for a period of time the lake water rose to an unusual

level. Standing alone, however, that fact did not authorize contractual compensation. To recover

damages, the contractor must prove “the condition was unknown, unforeseeable and unusual.”

Cibinic, Nash & Nagel, supra, at 509 (emphasis in original).

       As Specification § 104.03 makes clear, only “unknown physical conditions” can

constitute a Type II condition. Known conditions, whether of an unusual nature or not, must be




                                               - 21 -
factored into the contractor’s risk assessment. See, e.g., Steven W. Feldman, Government

Contract Guidebook § 28:8(b), at 797-98 (4th ed. 2008-09) (listing “[h]igh water level in a lake

where work was to be performed” as a condition not included within the “Differing Site

Conditions” provision); Cibinic, Nash & Nagle, supra, at 486-87 (listing “flooding” and

“unusually high water” as outside the scope of the “Differing Site Conditions” clause). Under

the VDOT-AMEC contract, routine and non-routine water level fluctuations presented known

conditional risks associated with the worksite — both categorically placed outside the scope of a

Type II condition of Specification § 104.03.

       In reply, AMEC argues VDOT conceded its contractual responsibility to compensate

AMEC for delays attributable to high water by extending the contract completion date for this

very reason. Thus, “AMEC as a matter of logic became entitled to compensation for the delay.”

AMEC Appellee Br. at 23 (No. 2061-08-2). We disagree.

        VDOT issued work orders granting AMEC extra time to complete the work. The

extensions protected AMEC from per diem liquidated damages under Specification § 108.12 for

failing to complete the work on time and also protected the contract from being terminated

because of the delay. But nothing in these extension work orders, or in the contract itself,

necessarily provided AMEC with any contractual entitlement to recover damages during the

periods of extension. 22

       As a general rule, “where the issue is excusable delay as opposed to compensable delay,

the government accedes, because alternatives such as default termination are not feasible or

       22
         VDOT made this point to AMEC at the time of the extensions. Work Order 39 granted
a 148-day extension with the caveat: “This time extension shall in no way be construed to mean
the Department will pay for any overhead cost associate[d] with the time extension.” Work
Order 51 repeated this qualification: “This time extension is not recognition by the Department
of responsibility for any delays on the Project and shall in no way be construed to mean the
Department will pay for any overhead cost associated with the time extension.”


                                                - 22 -
otherwise not in the government’s best interests.” Feldman, supra, § 29.11, at 827. Similarly,

excusable delay provisions generally “protect a contractor only from a default termination or

liquidated damages liability. These clauses do not entitle the contractor to recover any additional

performance costs.” Glen E. Monroe, Government Contract Law Manual § 2.92, at 52 (1979).

“Normally, if the delay was caused by events beyond the contractor’s control, the contractor will

be excused for the delay in performance (under the contract’s “Default” clause) but is

responsible for the additional costs caused by the delay.” Feldman, supra, § 16:1, at 488.

AMEC’s view to the contrary, if it had the force of law, would badly disorient the management

of government contracts. A contracting agency would be loath to grant time extensions if the

invariant consequence of doing so meant the agency thereby stipulated to inestimable damages

and forfeited any right to contest the compensability of the contractor’s claim. 23

            Claim for Damages During Two “Winter Periods”

       The contract initially required AMEC to complete the project by November 2003. On

several occasions, VDOT agreed to extend the deadline. The extensions collectively spanned

two additional winters. In the circuit court, AMEC argued it had a contractual right to be

compensated for damages during these two additional winter periods.

       On appeal, VDOT claims the circuit court’s general verdict included compensation for

each day of both winter periods: $1,938,418 for November 30, 2003, to April 1, 2004, and

       23
           VDOT raises two additional points. VDOT argues AMEC anticipated unusual water
level fluctuations by instructing its subcontractor to “design the system” for constructing
foundation caps so it would work if the water level increased to “15 feet above the soffit
elevation” (about 307 feet), thus putting in place a “design parameter” belying AMEC’s later
allegation that high water levels constituted a differing site condition. To make matters worse,
VDOT adds, high water could not be viewed as a but-for cause in any event because AMEC’s
engineering manager admitted at trial that AMEC could only pour foundation caps “up to about
301” feet, a level well within the lake’s routine fluctuations. We offer no opinion on these
assertions, preferring instead to rest our decision solely on the plain meaning of governing
contractual provisions.


                                                - 23 -
$1,922,530 for November 30, 2004, to April 1, 2005. AMEC disagrees, arguing that it “did not

claim, nor was it awarded, damages for the entirety of both Winter Periods, as VDOT claims.”

AMEC Appellee Br. at 25 (No. 2061-08-2) (emphasis in original). AMEC asserts its evidence

established that, “through AMEC’s efforts, the ‘Second Winter Period’ did not ultimately affect

AMEC’s completion of the Project.” Id. “Thus, to the extent AMEC overcame any delay event,

including the ‘Second Winter Period,’ AMEC did not seek compensation for that time.” Id.

(emphasis in original).

       The circuit court’s general verdict did not segregate either or both of the additional winter

periods from the aggregate damages awarded to AMEC. Because we reverse many of AMEC’s

claims the circuit court relied upon for its general verdict, we cannot determine how much, if

any, of the damage award is attributable to either or both of the additional winter periods. We

decline to offer what, in all likelihood, could be an advisory opinion.

       Suffice it to say, even when a government contract authorizes recovery of damages for

winter weather, the “contractor must demonstrate — through contemporaneous records if

possible — the extent of the adverse weather and its impact on critical activities.” Feldman,

supra, § 29:7, at 821. We direct the circuit court on remand to review the evidentiary record and

to make specific findings on whether AMEC proved any entitlement to damages for conditions

during either or both of the two additional winter periods. If the court finds in AMEC’s favor,

the court should identify the contractual basis for the award and make factual findings as to the

specific damages awarded. 24



       24
          On appeal, VDOT challenges the contractual compensability of AMEC’s claims to
both winter periods. Thus, it should not be assumed on remand that VDOT’s challenge has been
waived under law-of-the-case principles (as it should be with respect to AMEC’s claim related to
boulders at bridge B640, see n.25, infra).



                                                - 24 -
             Claim Related to Boulders at Bridge B640

        At trial, AMEC claimed it sustained damages due to drilled shaft problems and

unanticipated boulders at the bridge B640 worksite. These conditions allegedly delayed work for

40 days. On appeal, VDOT does not challenge the compensability of the boulders claim.

Instead, VDOT contends the evidence viewed in the light most favorable to AMEC proved no

more than 8 days of delay attributable to boulders. The remainder, VDOT argues, belongs solely

to delays attributable to the drilled shaft claim.

        Here again, on this record, we cannot resolve this dispute on appeal given the inseverable

nature of the circuit court’s general verdict. Because we find many of AMEC’s claims

statutorily barred (including the drilled shaft claim), we remand the boulders claim to the circuit

court with instructions to examine the evidentiary record and to make specific factual findings. 25

On remand, the circuit court should apply the maxim: “[W]here there is evidence of damage

from several causes, for a portion of which a defendant cannot be held liable, a plaintiff must

present evidence that will show within a reasonable degree of certainty the share of damages for

which that defendant is responsible.” TechDyn Systems Corp. v. Whittaker Corp., 245 Va. 291,

296, 427 S.E.2d 334, 337 (1993) (citations omitted).

             Claim for Interference from Overhead Power Lines

        The circuit court’s general verdict included an award of damages AMEC sought as a

result of having to wait for Dominion Virginia Power to deenergize overhead power lines near

the worksite of pier 1 on bridge B641. AMEC claimed Specification § 105.07 inaccurately

stated that “[e]xisting utilities” were indicated on the plans. The plans specifically noted the

presence of the “footings for the power line post” near pier 1 on bridge B641 but not the lines

        25
         As for the boulders issue, AMEC’s entitlement to a recovery under the “Differing Site
Conditions” clause became law of the case when VDOT did not challenge it on appeal.


                                                     - 25 -
strung between the power poles. After the contract was awarded, Dominion Virginia Power

moved the power pole pedestal shown on the original plans to make way for AMEC to install the

road leading to bridge B641.

        In its pretrial motions and at trial, VDOT pointed out that AMEC failed to read the

entirety of Specification § 105.07. Though § 105.07 anticipated that all utilities would be

indicated on VDOT’s plans (presumably the poles as well as the lines between them), the

provision nonetheless placed the burden on AMEC to conduct its own pre-construction

investigation to confirm the information in the plans:

                Prior to preparing a bid, the bidder shall contact known utility
                owners to determine the nature, extent, and location of existing,
                adjusted, or new utility facilities. Any additional cost resulting
                therefrom shall be reflected in the bid price for other items in the
                Contract.

Specification § 105.07. The contract further provided: “The new location of such utilities will

not normally be shown on the plans. Some utilities may remain or be adjusted within the

construction limits simultaneously with project construction operations.” Id. (emphasis added).

The specification required AMEC to “coordinate project construction with planned utility

adjustments . . . .” Id.

        As for any contractual right to damages, Specification § 105.07 expressly disclaimed

VDOT’s liability for damages caused by “interference” from electrical utility lines:

              Except as otherwise specified herein, the Department will not be
              responsible for any claims for additional compensation from the
              Contractor resulting from delays, inconvenience, or damage sustained
              by him attributable to interference by utility appurtenances, or the
              operation of moving the same, other than a consideration of an
              extension of time.

              If it is determined that interference by utility appurtenances caused a
              delay of such magnitude or otherwise altered project operations so as
              to increase significantly the Contractor’s cost of performing the work,



                                                 - 26 -
             the [VDOT] Engineer may consider additional compensation limited
             to the actual costs incurred by the Contractor. The determination of
             the severity of the interference, its impact on the Contractor’s costs,
             and the amount, if any, of compensation shall be at the sole discretion
             of the Engineer. . . . Nothing herein shall be construed as requiring
             acceptance of the Contractor’s presentation or payment of additional
             compensation.

       In short, Specification § 105.07 noted that the plans should indicate the location of utility

lines. AMEC does not deny the pre-construction plans depicted the location of the “power line

pedestal” or claim the utility lines were not readily apparent from a site visit. At trial, AMEC

claimed only that the lines themselves were not drawn in. Even assuming an insufficiency in the

plans, Specification § 105.07 obligated the contractor to conduct its own investigation “to

determine the nature, extent, and location” of the lines and to “coordinate project construction

with planned utility adjustments.” AMEC conceded that it made no effort to do so.

       While VDOT reserved the “sole discretion” to provide the contractor either with an

extension or compensation, Specification § 105.07 divested AMEC of any right to “additional

compensation” beyond that which VDOT has approved. For these reasons, the circuit court

erred in awarding any contractual damages under Specification § 105.07 for damages AMEC

allegedly sustained due to the overhead power lines near pier 1 on bridge B641.

            Claim for “Bond Premium”

       The circuit court awarded AMEC damages for a “bond premium.” 26 On appeal, VDOT

challenges the bond premium award as factually insupportable. 27 We have found no place in the

record, however, where VDOT objected to the bond premium.


       26
          Other than a line item on a spreadsheet exhibit summarizing AMEC’s damages, no evidence
in the record discloses what the bond was or what contractual right AMEC had to recover it as an
element of damages. The circuit court made no mention of it from the bench or in its letter opinions.
We infer the court awarded the bond premium line item, however, because the general verdict award
necessarily included the amount. See Modified Summary of Damages (Tr. Exhibit P-103).
       27
          Because VDOT does not raise the issue on appeal, we do not address whether the
defaulted appellate challenge to the bond premium could be analogized to the situation in Little
                                                 - 27 -
       Rule 5A:18 precludes appellants from raising for the first time on appeal “grounds

asserted as a ‘basis for reversal’ of the trial court’s judgment.” Blackman v. Commonwealth, 45
Va. App. 633, 642, 613 S.E.2d 460, 465 (2005). Exceptions to Rule 5A:18 exist — but we

employ them only in rare cases, and we never invoke them sua sponte. See Widdifield v.

Commonwealth, 43 Va. App. 559, 564, 600 S.E.2d 159, 162 (2004) (en banc); Edwards v.

Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc), aff’d by

unpublished order, No. 040019 (Va. Oct. 15, 2004). Consequently, we will not review on appeal

the factual or legal basis for the circuit court’s award of a bond premium.

              C. VDOT’S CHALLENGE TO THE TRIAL COURT’S DAMAGE AWARD

       With respect to compensatory damages — both on undisputed claims and those surviving

appeal — we must address VDOT’s argument that AMEC’s damage models were flawed on two

different levels. VDOT asserts AMEC failed to present a prima facie case for its claim for

extended, unabsorbed, home office overhead costs. VDOT also argues AMEC recovered

impermissible mark-ups on its claims for reimbursement of actual costs for extra material, labor,

and equipment.

           Home Office Overhead Damages

       AMEC’s expert included in his damage model a component for extended, unabsorbed,

home office overhead. In a pretrial in limine motion and at trial, VDOT objected to AMEC’s

failure to present any evidence that it was unable to recoup home office overhead expenses by

deploying its workforce on other revenue-producing aspects of the project. The court rejected

VDOT’s objection without comment.




v. Cooke, 274 Va. 697, 719, 652 S.E.2d 129, 142 (2007). In neither its appellate briefs nor oral
argument did VDOT seek a remand of the bond premium award for recalculation based upon any
success VDOT might have in obtaining the reversal of any of AMEC’s other claims.
                                             - 28 -
        Overhead costs include expenses incurred by a contractor “for the benefit of its business

as a whole.” Fairfax County Redev. & Housing Auth. v. Worcester Bros., 257 Va. 382, 387-88,

514 S.E.2d 147, 150-51 (1999). The calculation includes, for example, “the salaries of office

staff, accounting expenses, dues and subscriptions, equipment costs, and utility services.” Id.

When a project takes longer than the contractor estimated, the overhead expenses are “extended”

for the period of delay. See generally Cibinic, Nash & Nagle, supra, at 720-26; Branca & Berry,

supra, § 11:25, at 369. The overhead costs become “unabsorbed” when the contractor cannot

perform other revenue-generating work to cover the lost income from the delayed work. See W.

Noel Keyes, Government Contracts § 42.8, at 944-45 & nn.13 & 15 (3d ed. 2003). “When this

occurs, the ‘reduced activity’ contract no longer ‘absorbs’ its share of overhead costs.” Fairfax

County Redev., 257 Va. at 388, 514 S.E.2d at 150 (citation omitted).

        Not “every instance of delay,” even if attributable to a contractual breach, entitles the

contractor to a recovery of home office overhead costs. Id. at 388, 514 S.E.2d at 151. To prevail

under Virginia law, the contractor must prove among other things “that it could not otherwise

reasonably recoup its pro rata home office expenses incurred while its workforce was idled by

the delay.” Id. As a matter of law, the contractor cannot recover if it fails to “show that it was

reasonably unable to recoup its overhead costs.” Lockheed Info. Mgmt. Systems Co. v.

Maximus, Inc., 259 Va. 92, 116, 524 S.E.2d 420, 433 (2000). It is not enough to show that the

“government significantly interfered with efficient performance of the contract.” Charles G.

Williams Constr., Inc. v. White, 326 F.3d 1376, 1380 (Fed. Cir. 2003). In those circumstances,

the contractor can still “allocate a portion of its indirect costs to that contract.” Id. at 1381.

        On appeal, VDOT contends AMEC failed to offer any evidence that it could not

reasonably recoup its home office overhead costs from other revenue-producing work during the




                                                  - 29 -
periods of delay. 28 We agree. AMEC’s expert described his calculation of home office

overhead in cursory terms. His trial exhibit simply did the math: first calculating the ratio of

project revenue to company revenue, applying that ratio to home office overhead, creating a per

diem rate from the resulting project attribution, and then multiplying the per diem rate by the

total days of delay. These mathematical equations, however, relied wholly upon the unstated

(and thus unproven) assumption that AMEC could not have recouped its home office overhead

from other revenue-producing work. Neither AMEC’s expert nor any of its fact witnesses

addressed this point.

       The inadequacy of AMEC’s factual foundation parallels a similarly insufficient showing

rejected by Lockheed. There, a contractor’s expert allocated “company-wide overhead

expenses” to the breached contract and testified that the lost revenue from the contract caused the

allocated overhead to drive down the company’s overall profits. Lockheed, 259 Va. at 115, 524

S.E.2d at 433. The expert did not specifically address (nor did any other evidence) whether other

revenue-producing work could have reasonably absorbed the overhead. Lockheed held the

expert’s testimony failed to establish a prima facie case for home office overhead damages:

               When a breach by a party causes a delay to the ability of the other
               party to perform, the injured party is entitled to recover, as
               damages, unabsorbed overhead expenses. To recover such
               damages, the injured party must show that it could not otherwise
               recoup its pro rata home office expenses incurred during the delay
               and it must prove the amount of these expenses with reasonable
               certainty . . . . [T]he plaintiff is required to show that it was
               reasonably unable to recoup its overhead costs. There is no such
               evidence in this case.


       28
           VDOT’s argument on appeal goes further, contending that the evidence affirmatively
disproved AMEC’s entitlement for home office overhead by establishing that AMEC mobilized
to other revenue-generating aspects of the project — thus producing earnings that fully or
partially recouped any allegedly unabsorbed overhead. See P.J. Dick, Inc. v. Principi, 324 F.3d
1364, 1373 (Fed. Cir. 2003) (affirming denial of overhead costs where the evidence “shows
conclusively that [the contractor] was able to progress other parts of the work during the time
periods it alleges it was suspended”). Our holding makes it unnecessary to decide whether the
evidence disentitled AMEC to a recovery of home office overhead.
                                                - 30 -
Id. at 115-16, 524 S.E.2d at 433 (second emphasis added). The same can be said here as well.

AMEC’s evidence failed to address its “ability or inability to reasonably recoup,” id. at 116, 524

S.E.2d at 433, overhead expenses from other revenues. The circuit court, therefore, erred in

finding AMEC’s evidence sufficient to support an award of home office overhead. 29

            Actual Costs vs. § 109.05 Mark-Ups

       Prior to trial, VDOT filed a motion in limine objecting to AMEC’s expected expert

testimony on damages. AMEC’s expert, VDOT argued, improperly calculated damages by

employing cost mark-ups under Specification § 109.05. These mark-ups included, among other

things, enhancements for “administration and profit.” The circuit court denied the motion

without prejudice reserving all such issues for resolution at trial.

       At trial, AMEC’s expert admitted his damage model used mark-ups allowed under

Specification § 109.05. That provision authorized compensation for “[e]xtra work” on a “force

account basis.” AMEC used this method in its administrative claim and expressly applied

“applicable mark ups” to base labor and equipment costs. See AMEC Administrative Claim at

22. A 10% mark-up was applied to AMEC’s subcontractor costs under § 109.05(f) and a 15%

mark-up to AMEC’s rented equipment costs under § 109.05(d). The materials costs included a

15% mark-up to cover “administration and profit” under § 109.05(c). AMEC added to its labor

costs a 70% mark-up under § 109.05(a)-(b).

       VDOT renewed its objection at trial to this testimony and contested any damage award

based upon it. VDOT argued § 109.05’s “force account” pricing formula applied not to

contractual damages generally but only to “[e]xtra work” pursuant to work orders issued by

VDOT during the project. AMEC’s claims for contractual damages did not seek recovery for

force-account work orders.

       29
         VDOT does not argue AMEC similarly failed to prove its worksite overhead expenses
were unabsorbed. We express no opinion on the matter. See generally Feldman, supra, § 29:6,
at 817-18.
                                           - 31 -
       The circuit court rejected VDOT’s arguments without comment. The court’s general

verdict adopted in full the damage figures advocated by AMEC’s expert. On appeal, AMEC

defends the circuit court’s award arguing that “Specification § 109.05 prescribes the method of

calculation.” AMEC Appellee Br. at 18 (No. 2061-08-2).

       As we have already explained, AMEC failed to present a prima facie case for the

recovery of home office overhead. To the extent § 109.05’s force-account pricing formula

included a recovery of home office overhead, the circuit court erred by awarding such damages.

       We reach the same conclusion with respect to profit margins included within the mark-

ups allowed by § 109.05. Because AMEC’s claims did not (and could not) seek recovery on a

force-account basis, § 109.05 has no relevance. 30 Instead, AMEC’s claims stemmed either from

the Differing Site Conditions provision, § 104.03, which expressly excluded “anticipated

profits,” or from the general dispute provision, § 105.16, which twice stated, “Only actual costs

for materials, labor, and equipment will be considered.” (Emphasis added.) 31

       To the extent it relied on § 109.05’s allowance of profit margin mark-ups, AMEC’s

damage model was systemically flawed. An award of actual costs includes direct costs (like the

price of materials and the wages of employees) and indirect costs (like home office overhead).

See Fairfax County Redev., 257 Va. at 388, 514 S.E.2d at 151. Actual costs exclude profit

margin mark-ups, which by definition go beyond direct and indirect expenditures. Cf. William

       30
          As AMEC correctly notes, Specification § 109.05 provided: “Extra work performed in
accordance with the requirements of Section 104.03 will be paid for at the unit prices or lump
sum specified in the work order.” Under § 101.02, however, “[e]xtra work” means an “item of
work that is not provided for in the Contract as awarded but that is found to be essential to the
satisfactory fulfillment of the Contract within its intended scope.” Extra work thus does not
include completing, albeit under more arduous or costly conditions, an “item of work” already
required by the contract.
       31
          The applicability, if any, of Code § 2.2-4335 to any aspect of AMEC’s delay damage
claims has not been addressed by AMEC or VDOT either in the circuit court or on appeal. We
thus offer no opinion on this subject. Cf. Martin Bros. Contractors v. Va. Military Inst., 277 Va.
586, 675 S.E.2d 183 (2009).

                                               - 32 -
Schwartzkopf & John J. McNamara, Calculating Construction Damages § 8.03, at 171 (2d ed.

2001) (“Generally, profit may not be recovered when a contractor is simply delayed in the

performance of its work.”).

       On remand, the circuit court should reexamine the evidentiary record to determine

whether the evidence provides a reasonable basis to determine actual costs incurred by AMEC as

a result of the claims unaffected by this appeal. 32 The recalculated damage award should

exclude any recovery for mark-ups attributable to home office overhead and profit margins.

                     D.   AMEC’S REQUEST FOR PREJUDGMENT INTEREST

       The circuit court denied AMEC’s request for prejudgment interest on its award of

compensatory damages. On appeal, AMEC asserts the court erred in doing so. We disagree.

       “Interest may be awarded against a sovereign only by its consent.” Bd. of Supervisors v.

FCS Bldg. Ass’n, 254 Va. 464, 466, 492 S.E.2d 634, 636 (1997) (citing Ry. Express Agency Inc.

v. Commonwealth, 196 Va. 1059, 1066, 87 S.E.2d 183, 187 (1955)). In Virginia, “so far as we

know, it has never been held by this court that a claim asserted against the State . . . bears interest

where there is no provision in the statute or authorized agreement creating the liability for the

payment of interest.” County of Fairfax v. Century Concrete Servs., 254 Va. 423, 425, 492
S.E.2d 648, 650 (1997) (quoting City of Lynchburg v. Amherst County, 115 Va. 600, 608, 80
S.E. 117, 120 (1913)); see Commonwealth v. Safe Deposit & Trust Co., 155 Va. 458, 460, 155




       32
           VDOT also challenges any use of the “Rental Rate Blue Book” for purposes of
estimating actual costs associated with owner-furnished equipment. AMEC’s expert, however,
testified that he used the Blue Book to approximate “actual costs” for owner furnished
equipment. Based on this testimony, the circuit court accepted the Blue Book as “a standard
used in the profession” for estimating these costs. On this record, we cannot say the court was
plainly wrong. Therefore, once purged of home office overhead and profit margins, if any, the
estimates in the “Rental Rate Blue Book” may be relied upon by the circuit court as a basis for
determining owner-furnished equipment costs on remand. See generally Schwartzkopf &
McNamara, supra, § 3.04[C], at 88-89.
                                                - 33 -
S.E.2d 897, 898 (1930) (noting that “interest, when not stipulated for by contract, or authorized

by statute, . . . is not to be awarded against a sovereign government”). 33

       “Under Virginia law, courts must strictly construe contractual — as well as statutory —

waivers of immunity.” George Hyman Constr. Co. v. Washington Metro. Area Transit Auth.,

816 F.2d 753, 760 (D.C. Cir. 1987) (rejecting, on sovereign immunity grounds, a claim for

prejudgment interest arising out of a government contract). Our courts have long held “there can

be no waiver of sovereign immunity by implication.” Hinchey v. Ogden, 226 Va. 234, 241, 307
S.E.2d 891, 895 (1983). The General Assembly “may limit the right to sue to certain specified

causes” and, when it does so, the Commonwealth “can be sued only in the manner and upon the

terms and conditions prescribed.” Va. Bd. of Med. v. Va. Physical Therapy Ass’n, 13 Va. App.
458, 465, 413 S.E.2d 59, 63 (1991) (citation omitted).

       No express statutory waiver of sovereign immunity exists for AMEC’s claim for

prejudgment interest. Code § 33.1-387 authorizes AMEC’s civil action only on the “portion” of

the administrative claim denied by VDOT. Code § 33.1-386(A) authorizes an administrative

claim, but limits it to a recovery of “costs and expenses” under the contract. Code § 33.1-386(A)

says nothing about an allowance of prejudgment interest on contractually recoverable costs and

expenses. The general prejudgment interest statute, Code § 8.01-382, does not expressly or by

necessary implication apply to the Commonwealth. To be sure, the statutory predecessors to

Code § 8.01-382 (Code of 1904, §§ 3390-91) existed when the Virginia Supreme Court said our

courts “aided by the legislature” have authorized prejudgment claims, but that no court has



       33
          Safe Deposit Co. quoted this dictum from a Wisconsin case that has since been
overruled. See City of Milwaukee v. Firemen’s Relief Ass’n, 165 N.W.2d 384, 390 (Wis. 1969),
overruling Schlesinger v. State, 218 N.W. 440 (Wis. 1928). The dictum, however, continues to
have considerable support from modern precedents. See, e.g., Kingston Constructors v.
Washington Metro. Area Transit Auth., 860 F. Supp. 886, 888 (D.D.C. 1994) (“It is well-settled
that a sovereign is immune from liability for interest unless it has waived its immunity by statute
or contract.”).
                                                - 34 -
authorized such claims “against the State” itself. City of Lynchburg, 115 Va. at 608, 80 S.E. at

120.

       Nothing in the contract authorized a recovery of prejudgment interest on a successful

administrative claim. The contract limited payment of interest to situations involving an

untimely “final payment” under § 109.09 or a “partial payment” invested with an escrow agent

under § 109.07. These payments, however, involve agreed-upon contractual payments — not

contested sums asserted in the administrative claim process. The provision governing disputed

administrative claims, § 105.16, did not authorize interest on disputed claims. Even when

VDOT and the contractor enter into a settlement agreement resolving a disputed administrative

claim, the payment of the settlement funds itself “will not be subject to payment of interest

unless such payment is specified as a condition of the claim settlement.” Specification § 105.16.

                                                 III.

       In sum, we reverse in part and affirm in part the circuit court’s final order.

       A. Statutory Written Notice Requirements.

       Code § 33.1-386(A) bars part of AMEC’s acceleration claim and five of the other six

claims challenged by VDOT on appeal as violative of the statutory requirement of a timely,

written notice of the contractor’s intention to file an administrative claim. We direct the circuit

court on remand to recalculate its award to exclude these barred claims. 34

       B. Contractual Compensabilty of Several of AMEC’s Claims.

       The circuit court erred in awarding damages for AMEC’s claims related to elevated lake

water levels and interference from overhead power lines.


       34
           The barred claims involve the disputes concerning drilled shaft work; acceleration
efforts prior to April 2004 and acceleration efforts after April 2004 unrelated to the alleged
inadequacies of Work Order 39; drilled shaft concrete specification; concrete formwork for
foundation caps, piers, and columns; pier 17 foundation cap repair; and Work Orders 4, 6, 7, and
16. We hold neither Code § 33.1-386(A) nor the notice provisions of the contract bar the claim
for the first winter period.
                                                - 35 -
       With respect to AMEC’s claim related to the two winter periods, we direct the circuit

court on remand to review the evidentiary record and to make specific findings on whether

AMEC proved any entitlement to damages for conditions during either or both of the two

additional winter periods. If the court finds in AMEC’s favor, the court should identify the

contractual basis for the award and make factual findings as to any specific damages awarded.

       With respect to AMEC’s claim of damages caused by boulders at bridge B640, we direct

the circuit court on remand to review the evidentiary record and to make specific findings on

whether AMEC proved damages specifically attributable to this condition.

       Applying Rule 5A:18, we affirm the circuit court’s award of damages associated with

AMEC’s bond premium.

       C. Calculation of AMEC’s Damages.

       The circuit court erred in granting AMEC an award for home office overhead and by

allowing AMEC to mark up its actual costs with either home office overhead or profit margins.

We direct the court on remand to excise such mark-ups from any damage award attributable to

claims surviving this appeal.

       D. Prejudgment Interest.

       We affirm the circuit court’s denial of AMEC’s request for an award for prejudgment

interest. VDOT raises no challenge on appeal to any award of post-judgment interest, and thus,

we do not address this issue.



                                                        Reversed in part, affirmed in part,
                                                        and remanded for further proceedings
                                                        consistent with this opinion.




                                               - 36 -